DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,699,747 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 include allowed features as listed in US Patent 10,699,747. The prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1     A method comprising steps of: 
receiving, at a processor over a network, a beginning scene and an ending scene for a video, the processor being communicatively coupled to a video display and a camera; 
receiving, by the processor, a user input to record a middle scene; 
responsive to receiving the user input to record the middle scene, the processor playing the beginning scene within at least one preview window on the video display; 
automatically, after playing the beginning scene at an end of the beginning scene, recording the middle scene via the camera while displaying the middle scene in a video capture window on the video display; 
automatically, after recording the middle scene, playing the ending scene in a second preview window; and 
automatically creating a full video including, in sequence, the beginning scene, middle scene, and ending scene.
Claim 11	A method comprising steps of: 
receiving, at a processor over a network from a computer, at least one digital video file including a beginning scene and an ending scene, the processor being communicatively coupled to a video display and a video camera; 
displaying in a video capture window on the video display a view from the video camera; 
after, and in response to, receiving the at least one digital video file, receiving, by the processor, a user input to record a middle scene; and 
responsive to receiving the user input to record, providing a real-time queue for the recording by sequentially, in real-time: 
playing the beginning scene within a first preview window in the video capture window; 
recording the middle scene via the video camera and simultaneously displaying the middle scene within the video capture window; and 
playing the ending scene within a second preview window in the video capture window.”
Claims 2 to 10 depend on claim 1, claims 12 to 16 depend on claim 11, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484